                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                         1:20-cv-00229-MR

TIMOTHY D. KING-EL,              )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                      ORDER
                                 )
FNU WILSON, et al.,              )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on initial review of Plaintiff’s

Complaint [Doc. 1], filed under 42 U.S.C. § 1983. See 28 U.S.C. §§ 1915(e)

and 1915A. Plaintiff is proceeding in forma pauperis. [Docs. 2, 8].

I.    BACKGROUND

      Pro se Plaintiff Timothy D. King-El (“Plaintiff”) is a North Carolina state

inmate currently incarcerated at Scotland Correctional Institution in

Laurinburg, North Carolina. He filed this action on August 18, 2020, pursuant

to 42 U.S.C. § 1983, based on events alleged to have occurred at his

previous place of incarceration, Marion Correctional Institution (“Marion”).

[Doc. 1]. Plaintiff names Sergeant FNU Wilson, Assistant Unit Manger Saint

T. Tapp, and Unit Manager Jeffrey E. James, all employees of Marion, as

Defendants in this matter. [Id. at 3-4]. Plaintiff claims his rights under the



        Case 1:20-cv-00229-MR Document 11 Filed 10/26/20 Page 1 of 9
First, Eighth, and Fourteenth Amendments to the U.S. Constitution were

violated by Defendants’ conduct. [Id. at 7]. Specifically, Plaintiff alleges

             On 02/05/19 and again on 02/08/19 Sgt. Wilson and
             Mr. Tapp; the Assistant Unit Manager on (F. Unit) at
             Marion Corr. Inst. denial me the opportunity to go
             through my personal property. To pick or choose
             (ten books) of my belief, which are (Hindu or
             Hinduism) which are my rights by the D.O.C. policy
             at (M.C.I.) when I was assign to FU1W-02.1
             Accordingly to the religion policy at (M.C.I.) And
             accordingly to (step two) and (step three) of my
             grievance response. Sgt. Wilson and Mr. Tapp; are
             in violation of my rights by the D.O.C. policy at
             (M.C.I.)     It (state) in the (policy) offender is
             encouraged to go through the items and work with
             unit staff to get to the allowable amounts of property
             within limits of M.C.I. policy.

             I was denial the opportunity to go through my
             (personal property) by policy at (M.C.I.) It’s also
             (state) in the (religion policy.) However you can only
             possess religious property for the religion you have
             declared, which is currently Hindu. All my book’s that
             I had on (Hindu or Hinduism.) Was in my personal
             property. That they put in the (facility locker room,) at
             M.C.I.

[Id. at 7 (grammatical errors uncorrected)]. Plaintiff also alleges, “[l]ike one

day after the incident, I believe it was on the same day after the incident, that

I sent a (Postage Debit Authorization Forms) to the Unit Asst. Manager Mr.




1
 In another section of his Complaint, Plaintiff alleges that 30 books, nine magazines,
numerous hygiene products, and a Georgetown Law Journal were withheld from Plaintiff.
[Doc. 1 at 5].
                                          2

         Case 1:20-cv-00229-MR Document 11 Filed 10/26/20 Page 2 of 9
Capp and Unit Manager Mr. J. Jones [illegible].”2 [Id. at 5].

       Plaintiff also filed grievance records as exhibits to his Complaint. [See

Doc. 1-1]. These records reflect that Plaintiff had moved several times

between E and F units at Marion between the middle of December 2018 and

early 2019 and that Plaintiff’s personal property inventories reflect that

Plaintiff was over the limit on the number of books he was allowed to possess

in his cell. [See Doc. 1-1 at 3]. In the Step Three response to a January 11,

2019 grievance filed by Plaintiff, Plaintiff was “encouraged to work with unit

staff to get to the allowable amounts of property.” [Id.]. Plaintiff was further

advised that he “may have reading material from any religious group as long

as [he is] within the property limits.” [Id.].

       For injuries, Plaintiff claims he was denied the opportunity to go

through his personal property at Marion and that he suffered “a lot of stress

about his personal property.” [Id. at 5, 7].

       For relief, Plaintiff seeks monetary damages or, in the alternative,

injunctive relief, including being allowed to go through his property according

to “M.C.I. policy” and having his property sent to his home. [Id. at 8].




2
 It appears here that Plaintiff may have inadvertently referred to Defendant Unit Manager
Jeffry E. James as “Unit Manager Mr. J. Jones.” [Doc. 1 at 5]. This discrepancy is of no
consequence because, regardless of the true identity of this Defendant, Plaintiff has failed
to state a claim against him, and he will be dismissed.
                                             3

         Case 1:20-cv-00229-MR Document 11 Filed 10/26/20 Page 3 of 9
II.   STANDARD OF REVIEW

      Because Plaintiff is proceeding in forma pauperis, the Court must

review the Complaint to determine whether it is subject to dismissal on the

grounds that it is “frivolous or malicious [or] fails to state a claim on which

relief may be granted.” 28 U.S.C. § 1915(e)(2). Furthermore, under § 1915A

the Court must conduct an initial review and identify and dismiss the

complaint, or any portion of the complaint, if it is frivolous, malicious, or fails

to state a claim upon which relief may be granted; or seeks monetary relief

from a defendant who is immune to such relief. 28 U.S.C. § 1915A.

      In its frivolity review, this Court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).    However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his Complaint which

set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).




                                         4

          Case 1:20-cv-00229-MR Document 11 Filed 10/26/20 Page 4 of 9
III.   DISCUSSION

       “To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the

violation of a right secured by the Constitution or laws of the United States

and must show that the deprivation of that right was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

       Here, Plaintiff contends that his rights under the First, Eighth, and

Fourteenth Amendments were violated by the above-described conduct.

Giving Plaintiff the benefit of every reasonable inference, it appears he is

alleging that, when he was transferred to F Unit at Marion, his personal

property, including his religious materials, was placed in a “facility locker

room” and Defendants Wilson and Tapp did not give Plaintiff the opportunity

to go through this property to retrieve certain materials because he already

had the maximum allowed personal property in his cell. Apparently, this

effectively prevented Plaintiff from having the ten (10) religious books related

to his declared religion, Hinduism, that he was allowed to have in his cell. As

to Defendant James, Plaintiff only alleges that Plaintiff sent him and

Defendant Capp a “Postage Debit Authorization Form,” presumably for use

in mailing Plaintiff’s materials “to the home address [Plaintiff] gave them.”

[Id. at 5].




                                       5

         Case 1:20-cv-00229-MR Document 11 Filed 10/26/20 Page 5 of 9
      A.     First Amendment

      The Free Exercise Clause of the First Amendment states that

“Congress shall make no law . . . prohibiting the free exercise [of religion].”

U.S. Const. amend. I. The Supreme Court has applied the First Amendment

to the states through the Fourteenth Amendment. See Everson v. Bd. of

Educ., 330 U.S. 1, 15 (1947). To state a free exercise claim under the First

Amendment, a plaintiff must allege facts sufficient to show that he held a

sincere religious belief, and that the official action or regulation substantially

burdened his exercise of that belief. Hernandez v. Comm’r, 490 U.S. 680,

699 (1989). Here, taking Plaintiff’s allegations as true and giving him the

benefit of every reasonable inference, the Court finds that Plaintiff’s First

Amendment claim against Defendants Tapp and Wilson is not clearly

frivolous. Plaintiff, however, has failed to state a First Amendment claim

against Defendant James, alleging only that Plaintiff gave James a postage

debit authorization form to send Plaintiff’s property to his home address.

Plaintiff’s First Amendment claim against Defendant James, therefore, fails

initial review.

      B.     Eighth Amendment

      Plaintiff claims the alleged conduct violated his rights under the Eighth

and Fourteenth Amendments. The Eighth Amendment protects prisoners


                                        6

         Case 1:20-cv-00229-MR Document 11 Filed 10/26/20 Page 6 of 9
from inhumane methods of punishment and from inhumane conditions of

confinement. Williams v. Benjamin, 77 F.3d 756, 761 (4th Cir. 1996). “Prison

conditions may be harsh and uncomfortable without violating the Eighth

Amendment prohibition against cruel and unusual punishment.” Dixon v.

Godinez, 114 F.3d 640, 642 (7th Cir. 1997).           Here, taking Plaintiff’s

allegations as true and drawing all reasonable inferences in Plaintiff’s favor,

Plaintiff has not stated a claim under § 1983 for violation of the Eighth

Amendment in relation to his personal property. Plaintiff’s claim that he was

not allowed to go through his personal property and retrieve certain books

simply does not fall within the protections of the Eighth Amendment.        As

such, Plaintiff’s Eighth Amendment claim does not survive initial review.

      C.    Fourteenth Amendment

      Plaintiff purports to bring his claim under the Equal Protection clause

of the Fourteenth Amendment, alleging the Fourteenth Amendment “means

that the government can’t discriminate against [him] or treat [him] poorly

because of [his] religion.” [Doc. 1 at 7].

      To establish an equal protection violation, Plaintiff first must

demonstrate that he has been treated differently from others with whom he

is similarly situated, and that the unequal treatment was the result of

intentional or purposeful discrimination. Morrison v. Garraghty, 239 F.3d


                                        7

        Case 1:20-cv-00229-MR Document 11 Filed 10/26/20 Page 7 of 9
648, 654 (4th Cir. 2001). In doing so, the plaintiff must set forth “specific,

non-conclusory factual allegations that establish an improper [discriminatory]

motive.” Williams v. Hansen, 326 F.3d 569, 584 (4th Cir. 2003) (quoting

Trulock v. Freeh, 275 F.3d 391, 405 (4th Cir. 2001)). Here, Plaintiff has not

alleged any facts that he was treated differently from others with whom he is

similarly situated. Further, Plaintiff has not alleged any facts tending to show

that Defendants participated in any purposeful discrimination. Thus, Plaintiff

has failed to state a Fourteenth Amendment Equal Protection claim against

either Defendant. This claim, therefore, fails initial review.

      Finally, because Plaintiff has been transferred from Marion to Scotland

CI, Plaintiff’s claims for injunctive relief are moot and will be dismissed.

Incumaa v. Ozmint, 507 F.3d 281, 286-87 (4th Cir. 2007).

V.    CONCLUSION

      For the foregoing reasons, the Court concludes that Plaintiff’s First

Amendment claim against Defendants Wilson and Tapp is not clearly

frivolous. Plaintiff, however, has failed to state a claim against Defendant

James, and he will be dismissed. Further, Plaintiff’s claim for injunctive relief

will be dismissed.

      This Court recently enacted Local Rule 4.3, which sets forth a

procedure to waive service of process for current and former employees of


                                        8

        Case 1:20-cv-00229-MR Document 11 Filed 10/26/20 Page 8 of 9
the North Carolina Department of Public Safety (“NCDPS”) in actions filed

by North Carolina State prisoners. In light of the Court’s determination that

this case passes initial review in accordance with this Order, the Court will

order the Clerk of Court to commence the procedure for waiver of service as

set forth in Local Civil Rule 4.3 for Defendants Wilson and Tapp, who are

alleged to be current or former employees of the NCDPS.

                                       ORDER

      IT IS, THEREFORE, ORDERED that Clerk of Court shall commence

the procedure for waiver of service as set forth in Local Civil Rule 4.3 for

Defendants Wilson and Tapp, who are alleged to be current or former

employees of NCDPS.

      IT IS FURTHER ORDERED that all claims asserted in this matter as

to all Defendants are hereby DISMISSED with prejudice, with the exception

of the First Amendment claim against Defendants Wilson and Tapp, which

is allowed to pass initial review.

      IT IS FURTHER ORDERED that Plaintiff’s claim for injunctive relief in

this matter is DISMISSED with prejudice.
                                     Signed: October 23, 2020
      IT IS SO ORDERED.




                                            9

        Case 1:20-cv-00229-MR Document 11 Filed 10/26/20 Page 9 of 9
